     Case 2:20-cv-01897-JAM-DMC Document 10 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARIN GAVIN BEST,                                   No. 2:20-CV-1897-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    WILLOX,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel,

19   ECF No. 9.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:20-cv-01897-JAM-DMC Document 10 Filed 07/23/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6

 7                   In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff contends the appointment of counsel is warranted because he is indigent,

 9   incarcerated, and a trial will involve conflicting testimony. See ECF No. 9, pg. 1. These

10   circumstances are common to almost all prisoners and, as such, are not extraordinary. Moreover,

11   as explained in the accompanying order addressing the sufficiency of Plaintiff’s complaint, the

12   Court finds that Plaintiff has no chance of success on the merits. Finally, a review of Plaintiff’s

13   filings indicates that he is able to articulate his claims sufficiently on his own.

14                   Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

15   appointment of counsel, ECF No. 9, is denied.

16

17   Dated: July 23, 2021
                                                             ____________________________________
18                                                           DENNIS M. COTA
19                                                           UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
                                                         2
